                  Case 18-11120-JTD                 Doc 1158          Filed 07/26/19           Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re                                                                Chapter 11

VG LIQUIDATION, INC., et al.,1                                       Case No. 18-11120 (JTD)

                    Debtors.                                         Jointly Administered


                           NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON JULY 30, 2019 AT 10:00 A.M. (ET)
                            BEFORE THE HONORABLE JOHN T. DORSEY2

MATTER GOING FORWARD

1.        Amended Joint Chapter 11 Plan of Liquidation of the Plan Debtors as of May 15, 2019
          (Filed May 15, 2019) (Docket No. 978)

          Related Documents:

                    (a)       Amended Disclosure Statement for Amended Joint Chapter 11 Plan of
                              Liquidation of the Plan Debtors as of May 15, 2019 (Filed May 15, 2019)
                              (Docket No. 979)

                    (b)       Notice of Filing of Blacklines to (I) Amended Joint Chapter 11 Plan of
                              Liquidation of the Plan Debtors as of May 15, 2019 and (II) Amended
                              Disclosure Statement for Amended Joint Chapter 11 Plan of Liquidation
                              of the Plan Debtors as of May 15, 2019 (Filed May 15, 2019) (Docket No.
                              980)

                    (c)       Order (A) Approving Disclosure Statement; (B) Scheduling Hearing on
                              Confirmation of Plan; (C) Establishing Deadlines and Procedures for
                              (I) Filing Objections to Confirmation of Plan, (II) Claim Objections and
                              (III) Temporary Allowance of Claims for Voting Purposes;
                              (D) Determining Treatment of Certain Unliquidated, Contingent or
                              Disputed Claims for Notice, Voting and Distribution Purposes; (E) Setting
                              Record Date; (F) Approving (I) Solicitation Packages and Procedures for
                              Distribution, (II) Form of Notice of Hearing on Confirmation and Related


1         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: VG
Liquidation, Inc. (f/k/a Videology, Inc.) (2191), Collider Media, Inc. (8602), VG MT Liquidation LLC (f/k/a Videology Media
Technologies, LLC) (6243), LucidMedia Networks, Inc. (8566), and VG Liquidation Ltd. (f/k/a Videology Ltd.), a company
organized under the laws of England and Wales. The address of the Debtors’ corporate headquarters is 145 West Ostend Street,
Suite 623, Baltimore, MD 21230.
2         The hearing will be held before The Honorable John T. Dorsey at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware 19801. Any person who wishes to appear
telephonically at the hearing must contact COURTCALL, LLC at 866-582-6878 to register his/her telephonic appearance in
accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.
57731/0003-17359303v1
                 Case 18-11120-JTD      Doc 1158     Filed 07/26/19    Page 2 of 4



                        Matters and (III) Forms of Ballots; (G) Establishing Voting Deadline and
                        Procedures for Tabulation of Votes; and (H) Granting Related Relief
                        (Entered May 15, 2019) (Docket No. 984)

                  (d)   Notice of (A) Confirmation Hearing With Respect to Amended Joint
                        Chapter 11 Plan of Liquidation of the Plan Debtors as of May 15, 2019
                        and (B) Related Objection Deadline (Filed May 16, 2019) (Docket No.
                        988)

                  (e)   Affidavit of Publication of Notice of (A) Confirmation Hearing With
                        Respect to Amended Joint Chapter 11 Plan of Liquidation of the Plan
                        Debtors as of May 15, 2019 and (B) Related Objection Deadline (Filed
                        May 22, 2019) (Docket No. 1006)

                  (f)   Plan Supplement for Amended Joint Chapter 11 Plan of Liquidation of the
                        Plan Debtors as of May 15, 2019 (Filed June 21, 2019) (Docket No. 1078)

                  (g)   Declaration of Paul Deutch Regarding Tabulation of Ballots for Accepting
                        or Rejecting the Amended Joint Chapter 11 Plan of the Plan Debtors as of
                        May 15, 2019 (Filed July 16, 2019) (Docket No. 1133)

                  (h)   Notice of Rescheduled Confirmation Hearing (Filed July 23, 2019)
                        (Docket No. 1143)

                  (i)   Plan Debtors’ Reply in Further Support of Confirmation of Amended Joint
                        Chapter 11 Plan of Liquidation of the Plan Debtors as of May 15, 2019
                        (Filed July 25, 2019) (Docket No. 1147)

                  (j)   Joint Exhibit List in Connection With the Confirmation Hearing
                        Scheduled For July 30, 2019 (Filed July 26, 2019) (Docket No. 1152)

                  (k)   Declaration of Kenneth Tarpey in Support of Confirmation of Amended
                        Joint Chapter 11 Plan of Liquidation of the Plan Debtors as of May 15,
                        2019 (Filed July 26, 2019) (Docket No. 1154)

                  (l)   Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                        Order Confirming Amended Joint Chapter 11 Plan of Liquidation of the
                        Plan Debtors as of May 15, 2019 (Filed July 26, 2019) (Docket No. 1155)

                  (m)   Plan Debtors’ Witness List in Connection With the Confirmation
                        Hearing Scheduled For July 30, 2019 (Filed July 26, 2019) (Docket
                        No. 1157)
         Objection Deadline: June 28, 2019 at 4:00 p.m. (ET)
         On consent of the parties, the Objection Deadline was extended to 4:00 p.m. on July 24,
         2019 for Oracle.



                                                 2
57731/0003-17359303v1
                 Case 18-11120-JTD       Doc 1158     Filed 07/26/19     Page 3 of 4



         Responses Received:

                   (a)   [J.H. Lane Partners Master Fund, LP’s] Objection (Substantive) to Claims
                         of Pinnacle Ventures, L.L.C. for the Purposes of Voting on the Plan (Filed
                         June 14, 2019) (Docket No. 1054)

                   (b)   [J.H. Lane Partners Master Fund, L.P., Contrarian Funds, LLC, and Rocky
                         Point Claims LLC’s] Preliminary Objection to Confirmation of Amended
                         Joint Chapter 11 Plan of Liquidation of the Plan Debtors (Filed June 19,
                         2019) (Docket No. 1067)

                   (c)   [J.H. Lane Partners Master Fund, L.P., Contrarian Funds, LLC, and Rocky
                         Point Claims LLC’s] Supplemental Objection to Confirmation of
                         Amended Joint Chapter 11 Plan of Liquidation of the Plan Debtors (Filed
                         June 28, 2019) (Docket No. 1102)

                   (d)   [J.H. Lane Partners Master Fund, L.P., Contrarian Funds, LLC, and Rocky
                         Point Claims LLC’s] Exhibit A to Supplemental Objection to
                         Confirmation of Amended Joint Chapter 11 of Liquidation of the Plan
                         Debtors (Filed July 1, 2019) (Docket No. 1106)

                   (e)   [J.H. Lane Partners Master Fund, L.P., Contrarian Funds, LLC, and Rocky
                         Point Claims LLC’s] Partial Withdrawal of Objections to Confirmation of
                         Amended Joint Chapter 11 of Liquidation of the Plan Debtors (Filed
                         July 24, 2019) (Docket No. 1145)

                   (f)   Reply of the Official Committee of Unsecured Creditors in (A) Further
                         Support of Amended Joint Chapter 11 Plan of Liquidation of the Plan
                         Debtors as of May 15, 2019 and (B) in Opposition to the Supplemental
                         Objection to Confirmation of Amended Joint Chapter 11 Plan of
                         Liquidation of the Plan Debtors as of May 15, 2019 Filed By the
                         Objecting Creditors (Filed July 25, 2019) (Docket No. 1148)

                   (g)   Declaration of Stanley W. Mastil in Support of Reply of the Official
                         Committee of Unsecured Creditors in (A) Further Support of Amended
                         Joint Chapter 11 Plan of Liquidation of the Plan Debtors as of May 15,
                         2019 and (B) in Opposition to the Supplemental Objection to
                         Confirmation of Amended Joint Chapter 11 Plan of Liquidation of the
                         Plan Debtors as of May 15, 2019 Filed By the Objecting Creditors (Filed
                         July 25, 2019) (Docket No. 1149)

                   (h)   Notice By Official Committee of Unsecured Creditors of Witness List For
                         Confirmation Hearing on July 30, 2019 at 10:00 a.m. (ET) (Filed July 26,
                         2019) (Docket No. 1156)

         Status:         This matter will be going forward.



                                                  3
57731/0003-17359303v1
                 Case 18-11120-JTD      Doc 1158     Filed 07/26/19   Page 4 of 4



2.       Debtors’ Motion for Entry of Orders Dismissing the Chapter 11 Cases of Debtors
         Collider Media, Inc. and LucidMedia Networks, Inc. Upon Effective Date of Chapter 11
         Plan of Plan Debtors (Filed July 10, 2019) (Docket No. 1122)

         Objection Deadline: July 24, 2019 at 4:00 p.m. (ET)

         Responses Received: None.

         Status:        This matter will be going forward.



Dated: July 26, 2019                             COLE SCHOTZ P.C.

                                                 /s/ Patrick J. Reilley
                                                 Patrick J. Reilley (No. 4451)
                                                 G. David Dean (No. 6403)
                                                 Katherine M. Devanney (No. 6356)
                                                 500 Delaware Avenue, Suite 1410
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 652-3131
                                                 Facsimile: (302) 652-3117
                                                 preilley@coleschotz.com
                                                 ddean@coleschotz.com
                                                 kdevanney@coleschotz.com

                                                 - and -

                                                 Irving E. Walker
                                                 300 E. Lombard Street, Suite 1450
                                                 Baltimore, MD 21202
                                                 Telephone: (410) 230-0660
                                                 Facsimile: (410) 528-9400
                                                 iwalker@coleschotz.com

                                                 Counsel for Debtors and
                                                 Debtors in Possession




                                                 4
57731/0003-17359303v1
